Citation Nr: 1454971	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for migraine, to include as secondary to service-connected malaria.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected malaria.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected malaria or a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946, and from October 1961 to August 1962.  He is a recipient of the Purple Heart Medal and the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran appeared for a Travel Board hearing.  The case was subsequently remanded in July 2014.

As noted in the May 2014 remand, the issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for transient ischemic attacks (TIAs) and jungle rot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014); VA Form 9, April 2014; Rating Decision, April 1946.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  There is competent medical evidence linking the Veteran's migraine to his service-connected malaria.

2.  There is competent medical evidence linking the Veteran's back disorder to an in-service December 1944 injury.

3.  There is competent medical evidence linking the Veteran's peripheral neuropathy to his service-connected malaria, as well as to his claimed back disorder.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, migraine was incurred as secondary to his service-connected malaria.

2.  Resolving all doubt in the Veteran's favor, a back disorder was incurred as secondary to his service-connected malaria, as well as a result of an in-service injury.

3.  Resolving all doubt in the Veteran's favor, peripheral neuropathy of the lower extremities was incurred as secondary to his service-connected malaria and was also aggravated by his now-service-connected back disorder.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis and organic neurological diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran in this case has asserted primarily that his claimed disabilities were incurred as secondary to his malaria, for which service connection is in effect.  Significantly, among the Veteran's other service-connected disorders is a superficial shrapnel wound of the right side, which was incurred in December 1944 and is documented in the service treatment records.

An October 2012 VA examination report reflects that the VA examiner opined that the Veteran's migraines were at least as likely as not the result of post-malaria neurologic syndrome.  The examiner further opined that the Veteran's back condition was less likely as not related to his active service, but she did not provide any rationale.  Additionally, the examiner opined that the Veteran had peripheral neuropathy of the feet due to antimalarial medication in service, but again did not provide any rationale.  Moreover, she opined that she was unable to render an opinion as to whether the Veteran's peripheral neuropathy of the legs was due to degenerative joint disease of his spine or residuals of his malaria without resorting to mere speculation, again without providing any further rationale.

In a February 2013 medical opinion, however, the same VA examiner noted that the Veteran's treatment records showed diagnosed vascular migraines in May 2011 and opined that they were more likely associated with his hypertension and transient ischemic attacks and would not be caused by quinine.  She also noted that transient paresthesias and acute onset peripheral neuropathy of the lower extremities shown in his treatment records in May 2011 were less likely than not related to his in-service treatment for malaria.

The Veteran submitted a June 2013 letter from Dr. J.L., his private neurologist, in which the doctor opined that the Veteran's peripheral neuropathy may have been caused by "remote exposure to agents."

The same VA examiner who conducted the October 2012 examination provided another opinion in February 2014 that the Veteran's migraine headaches were less likely than not related to his active service.  As to peripheral neuropathy of the lower extremities, the examiner opined that it was less likely as not related to the Veteran's malaria in service on the basis that there existed no medical literature to support the theory that malaria can cause long-term peripheral neuropathy.

The record shows that the Veteran's contentions have been supported through May 2014 hearing testimony from his daughter, who is a registered nurse.  The daughter noted that, while in the Philippines, the Veteran was treated with a Quinine substitute called Atabrine because of the limited availability of Quinine.  She related that the Veteran's neurologist had done independent research on Atabrine and concluded that it "definitely affected the central nervous system," including migraines and neuropathy.  Also, she reported that the Veteran continued to have episodes of malaria when he came home from World War II that caused "almost like seizure-type behavior" and continued to take either Quinine or a Quinine substitute for several years before it got under control.  She concluded that Quinine was definitely the cause of the neuropathy and migraines.  The Board observes that the Veteran's representative submitted confirmation of his daughter's nursing license immediately following the hearing, indicating that she had been licensed as a nurse since November 1975, and the Board accordingly does not question her professional credentials or competency to provide a probative medical opinion.

Following the Board's July 2014 remand, the Veteran was afforded a VA examination, with an examiner who reviewed the claims file.  Diagnoses upon examination included degenerative arthritis of the spine, neuropathy of the upper and lower extremities, and migraine.  The examiner determined that the three claimed disorders were not caused by medication for malaria.  As to headaches, the examiner's rationale was that medication caused short-term side effects, with no long-term lasting effects from the medication spanning over 60-plus years.  As to the back disorder, the examiner found instead that the disorder was caused in service, as the Veteran "injured his back during an explosion during his military service on 12/22/1944 [d]uring WWII."  Finally, regarding neuropathy, the examiner again noted that medication caused short-term side effects, with no long-term lasting effects from the medication spanning over 60-plus years, but also indicated that the neuropathy was at least as likely as not aggravated by the back injury.  The rationale for this latter conclusion was that the Veteran had a "spinal issues and injury," and that this does have a direct effect on the neurological system causing radiculopathy in the lower limbs.

As noted above, the Veteran's daughter, a registered nurse, asserted that medications taken for malaria definitely caused migraines and peripheral neuropathy, although she did not provide a similarly unambiguous opinion with regard to the back disorder.  The August 2014 examiner reached a contrary opinion, suggesting that the side effects of the medications were only short-term in nature and not lasting for a period exceeding 60 years.  In contrasting the daughter's lengthy experience with the Veteran's disability with the examiner's review of the medical records, the Board is unable to conclude that one opinion has greater probative value than the other.  Overall, after resolving all doubt in the Veteran's favor under 38 C.F.R. § 3.159(b), the Board finds that the Veteran's migraine and peripheral neuropathy of the lower extremities were caused by his service-connected malaria and the medication taken for that disability.  The Board also finds that there is evidence showing that his December 1944 injury proximately caused his back disorder and that the peripheral neuropathy is also proximally related to the back disorder, both as indicated by the August 2014 VA examiner.  For all of the above reasons, service connection is established for migraines, a back disorder, and peripheral neuropathy.  The appeal is accordingly granted in full.

Given the favorable dispositions contained in this decision, no discussion of VA's fulfilment of its statutory duties to assist and notify in regard to this appeal is necessary. 


ORDER

Service connection for migraine, to include as secondary to service-connected malaria, is granted.

Service connection for a back disorder, to include as secondary to service-connected malaria, is granted.

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected malaria, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


